Citation Nr: 0714539	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for an unspecified 
stomach disability.
  
4.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 30, 1979, to 
May 23, 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from RO decisions in March 2004 and March 2005.  In 
June 2006, the veteran submitted more evidence, along with a 
waiver of initial RO consideration of this evidence.

The Board addresses the claim for service connection for 
schizophrenia in the REMAND part below and REMANDS that issue 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDINGS OF FACT

1.  Claimed PTSD is not currently shown by the record; there 
is no acceptable diagnosis of PTSD in the evidence.

2.  The veteran underwent a splenectomy and an appendectomy 
prior to service.

3.  During service, reported stomach cramps were associated 
with sinus congestion and alcohol intoxication, and they were 
only episodic, acute, and transitory in nature.

4.  Dyspepsia was manifested many years after service, it has 
not been related by competent evidence to the veteran's 
active service or to any aspect thereof.

5.  Unappealed, final January and February 1992 RO decisions 
denied service connection for a chronic nervous condition.
6.  Evidence received since the February 1992 RO decision is 
new, but it does not raise a reasonable possibility of 
substantiating the claim.  

7.  An unappealed, final January 1992 RO decision denied 
service connection for a chronic back condition.

8.  Evidence received since the January 1992 RO decision is 
new, but it does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125, 4.126 (2006).

2.  An unspecified stomach disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2006).

3.  Evidence received since the RO's February 1992 denial of 
the claim for service connection for a chronic nervous 
condition, and the claim for service connection for 
depression is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §3.156(a) (2006).

4.  Evidence received since the RO's January 1992 denial of 
the claim for service connection for a chronic back condition 
is not new and material, and the claim for service connection 
for a chronic back condition is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in November 2003, July 2004, 
September 2004, and January 2005; rating decisions in March 
2004 (depression) and March 2005 (the remaining claims); 
statements of the case in March 2005 (depression) and 
December 2005 (the remaining claims); and a supplemental 
statement of the case in January 2006 (depression).  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA has made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the March 2005 RO decision) or even the final 
RO adjudication (the January 2006 supplemental statement of 
the case (regarding depression) and the December 2005 
statement of the case (regarding the other issues on appeal) 
is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudications here (the January 2006 supplemental statement 
of the case (regarding depression) and the December 2005 
statement of the case (regarding the other issues on appeal).

In November 2003 and July 2004 letters, the RO also complied 
with VA's duties to notify claimants with regard to the 
applications to reopen the service connection claims for 
depression and for a back disability.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, including records relating to a disability 
award from the Social Security Administration, and VA has 
notified the appellant of any evidence that could not be 
obtained.  Notably, the veteran had identified treatment at 
several non-VA facilities, including at an Army hospital at 
Fort Rucker in Alabama and several mental health services 
providers.  The record reflects that all of those facilities 
replied that there were either no records of treatment or 
that the veteran had never been treated there.  Thus, VA has 
fulfilled its duty to assist the appellant.
 
I.  Service connection claims

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
In addition, service connection may be presumed for certain 
chronic diseases, including psychoses and peptic ulcers, that 
are manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  Thus, one of the requirements 
for service connection is competent evidence that a claimed 
disability currently exists.  See Degmetich, supra.  This 
determination is based on analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2006).

PTSD

In October 2004, the veteran reported to a VA psychologist 
that he had been the victim of an attack or rape 20 years 
earlier, which would have been several years after his 1980 
separation from active service.  He elaborated that four 
people had molested him in the emergency room when he had 
sought treatment following a "medication overdose."  But in 
connection with VA psychiatric treatment for schizoaffective 
disorder in December 2005, the veteran reported that he had 
experienced military sexual trauma.  He stated that during 
hospitalization, he had been "drugged" and that nurses had 
attempted to force him to have sex.  However, he denied any 
flashbacks or nightmares relating to this alleged trauma.

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  VA has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 
52,695-52,702 (1996).

The veteran did not engage in combat with the enemy, nor has 
he contended that he was in combat.  Therefore, his 
statements alone would be insufficient to establish the 
occurrence of his claimed stressors.  His claimed in-service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

However, the claim for PTSD fails on another critical 
element: appropriate PTSD diagnosis.  The Board has reviewed 
the extensive record, which includes VA and non-VA medical 
records from 1985 to the present.  Simply put, there is 
absolutely no diagnosis of PTSD.  Although there has been 
treatment for other psychiatric disorders, there is no 
treatment for PTSD.  Moreover, even though the veteran has 
reported two possible stressors (an assault in service by 
nurses who attempted to force him to have sex; and a very 
similar reference to such an attack during a hospitalization 
several years after service), the veteran specifically denied 
having any nightmares or flashbacks relating to such a 
stressor.  The Board need not address whether the stressor 
has been corroborated, although there appear to be serious 
concerns with the veteran's credibility regarding this 
account in light of the inconsistent reports, as described.  
Rather, the lack of an acceptable PTSD diagnosis necessarily 
warrants denial of this claim.

In sum, the weight of the evidence does not demonstrate that 
the veteran has PTSD, let alone PTSD that is related to any 
aspect of his active service.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Unspecified stomach disability

According to a May 1979 pre-service examination  in the 
veteran's service medical records, the veteran had had his 
spleen and appendix removed four months earlier.  

In November 1979, the veteran reported stomach cramps, which 
was diagnosed as secondary to sinus congestion.  In February 
1980, after an episode of intoxication and passing out in the 
snow, he was diagnosed with gastroenteritis.  In March 1980, 
he was treated for acute ethanol intoxication; he reported 
stomach cramps after that incident.  In April 1980, he again 
reported stomach problems.  Examination revealed left lower 
quadrant tenderness, and he was given Mylanta.  On a May 1980 
separation medical history report, he reported having had 
stomach problems.  

Post-service VA medical records frequently refer to a claimed 
splenectomy and appendectomy after an accident in 1979.  Some 
records describe the accident as having occurred during 
service.  However, the veteran's pre-service examination 
specifically contradicts the notion that the veteran had an 
accident during service that necessitated a splenectomy or an 
appendectomy.  Therefore, any references in the medical 
records the contrary are without basis.

The evidence indicates that the veteran was treated for 
dyspepsia (with Zantac) in the mid- to late 1990s.  According 
to an October 1997 VA progress note, after the veteran's most 
recent VA hospitalization, he had overdosed on unknown 
"pills" and had had his stomach pumped at a hospital.

In July 2000, he was hospitalized for an episode of urinary 
tract infection and septicemia, with symptoms such as fever, 
chills, nausea, vomiting, and diarrhea.

VA medical records from 2005 noted an episode of bright red 
blood per rectum. 

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003); 69 Fed. Reg. 25,178 (May 5, 2004).

However, in this case, the evidence at entrance into active 
service reflects that the veteran had had a splenectomy and 
an appendectomy in early 1979, that is, many months prior to 
service. Therefore, since these "defects or disorders [were] 
noted when examined and accepted for service," 38 U.S.C.A. 
§ 1111, the presumption of sound condition never attached.  

Thus, the later references throughout the medical records in 
the claims folder to a splenectomy and an appendectomy in 
November 1979 are actually specifically contradicted by the 
contemporaneous service medical records from 1979.  To the 
extent that any post-service medical records have relied on 
the veteran's inaccurate report of an in-service operation, 
those medical records lose any probative value in this 
specific regard.  Simply put, the evidence shows that the 
veteran entered service with a splenectomy and an 
appendectomy.

The evidence also does not indicate that any pre-existing 
splenectomy or appendectomy residuals were aggravated during 
service.  There were several acute episodes of stomach 
problems, and they were associated with sinus congestion or 
the veteran's alcohol intoxication.  In addition, until the 
mid- and late 1990s, there was no further indication of any 
stomach or gastrointestinal problems.  Dyspepsia was 
initially noted many years after service.  The lack of 
complaint of or treatment for any stomach problems or 
dyspepsia until so many years after service, also underscores 
the conclusion that any stomach cramps in service were 
episodic, acute, and transitory.   

Moreover, there is no competent evidence to associate any 
current symptoms to the acute episodes of stomach problems 
treated in service.  The veteran has been treated for chronic 
recurrent dyspepsia, but there is no competent evidence of a 
relationship to any in-service gastritis or gastroenteritis 
episodes.

In sum, the weight of the evidence does not demonstrate that 
the veteran has a current stomach disability that is related 
to his service.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board will deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

II.  New and material evidence to reopen prior, final 
decisions

In January 1992, the RO denied service connection for a 
chronic back condition and for a nervous condition including 
major depression.  In February 1992, after additional 
evidence, the RO again denied the claim for service 
connection for a chronic nervous condition, with psychoses or 
neuroses.  The veteran did not appeal these decisions in a 
timely fashion, and they thus became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  In June 2004, the veteran sought to 
reopen this claim.

For claims submitted after August 2001, such as this claim, 
"new and material evidence" is defined as evidence that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board reviews all evidence submitted since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of the "new and material" evidence analysis, 
the Board presumes the credibility of new evidence in 
analyzing the threshold issue of whether new and material 
evidence has been submitted to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Within this context, service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

With regard to the application to reopen the claim for 
service connection for a back disability, the Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the final RO decision from January 1992 in light of all of 
the evidence of record.  

In January 1992, the RO denied service connection for a 
chronic back condition because there was no evidence of such 
a condition in service or in the post-service treatment 
records.  At the time of the rating decision, the evidence 
included the veteran's service medical records and several 
post-service medical records.

The evidence received since the January 1992 RO decision 
includes mainly VA records, many of which refer to a back 
injury as a result of a truck accident during service in 
1979.  However, the evidence before the RO at the time of the 
January 1992 rating decision specifically found no evidence 
of any in-service back symptoms or associated injury.  Thus, 
any newly received medical records that include statements 
based on the previously rejected assertions cannot be treated 
as "new and material."  See Reonal v. Brown, 5 Vet. App. 
458, 494-95 (1993) (the presumption of credibility does not 
"arise" or apply to a statement to a doctor based on an 
inaccurate factual premise or history as related by the 
veteran); Swann v. Brown, 5 Vet. App. 229 (1993).

Therefore, absent new and material evidence, the Board cannot 
reopen the claim for service connection for a chronic back 
disability.  

Similarly, the Board is unable to reopen the claim for 
service connection for depression.  In this case, the last 
final decision on that claim was in February 1992, when the 
RO reasoned that service connection was not available for any 
personality disorders and that no evidence of neurosis or 
psychosis in service or of psychosis within one year after 
service.  The evidence before the RO at the time of this 
decision included service medical records and several post-
service medical records.

The evidence received since February 1992 is certainly 
voluminous.  However, all of this evidence relates to post-
service complaints, treatment, and diagnoses.  None of this 
"new" evidence relates any depression to the veteran's 
service or to any aspect thereof.  The veteran's attorney 
argues that an examination is needed to determine whether 
current psychiatric symptoms are related to any findings from 
a March 1980 in-service mental status evaluation.  But the 
March 1980 mental status evaluation in question specifically 
found no significant mental illness.  And the veteran's 
attorney has not presented any evidence aside from this 
conjecture that raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  Thus, no 
"new and material" evidence has been received to reopen the 
claim for depression, and the Board must also deny this 
claim. 


ORDER

1.  Service connection for PTSD is denied.

2.  Service connection for an unspecified stomach disability 
is denied.

3.  The application to reopen the claim for service 
connection for depression is denied.

4.  The application to reopen the claim for service 
connection for a chronic back disability is denied.


REMAND

Additional development is needed with regard to the claim for 
service connection for schizophrenia.
 
Initially, the Board notes that the RO had denied service 
connection for a chronic nervous condition in January 1992 
and February 1992 rating decision.  In the February 1992 
rating decision, the RO had also determined that a psychosis 
or neurosis had not existed during service and that 
compensable psychosis had not existed in the year after 
service.  However, this was not an adjudication of a claim 
for service connection or schizophrenia.  At the time of 
these rating decisions, there was not yet any evidence of any 
schizophrenia diagnosis.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) ("[A] newly diagnosed disorder, whether or 
not medically related to a previously diagnosed disorder, can 
not be the same claim when it has not been previously 
considered. . . . A claim that could not have been 
adjudicated prior to the original notice of disagreement, 
because all or a significant element of that claim had not 
yet been diagnosed, is a new claim although both the new and 
the prior diagnosis relate to mental disorders.").  Whereas 
the RO did adjudicate a claim for service connection for a 
chronic nervous condition that encompassed depression, it did 
not encompass schizophrenia.  Thus, the RO and the Board 
treat the present claim for service connection for 
schizophrenia as an original claim, not an application to 
reopen a prior final decision.  (But as discussed below, the 
claim involving depression is an application to reopen a 
prior final decision, and that claimed disability is subject 
to the rules regarding prior final decisions and the need for 
"new and material" evidence.)  
   
Several of the veteran's friends, including one who 
identified herself as a nurse,  have written that they had 
observed changes in the veteran's mental and emotional 
condition right after service.

The veteran's service medical records reflect no evidence of 
any psychiatric symptoms or illness at entrance into active 
service.  During service, in March 1980, the veteran was 
treated for excess alcohol consumption.  On an ensuing mental 
status evaluation, he was fully alert and oriented, his mood 
was level, his thinking process was clear, his thought 
content was normal, and his memory was good.  The examining 
behavioral science specialist indicated that the veteran had 
no significant mental illness and that he was mentally 
responsible.  The examiner remarked that the veteran was 
apparently unmotivated and unwilling to adjust to military 
life.  However, the examiner described the veteran as 
immature, insecure, aggressive, usually passive, having poor 
impulse control, and having impaired judgment and insight.  
He stated that "[e]fforts to rehabilitate this soldier into 
a satisfactory member of the military appears unlikely."  
The examiner cleared the veteran for administrative action.  
On a May 1980 separation examination, the veteran was found 
to be psychiatrically normal.  On the accompanying separation 
medical history report, he denied any depression or excessive 
worry, memory loss or amnesia, or nervous trouble of any 
sort.  

According to VA psychiatric treatment records from the mid-
1980s and the 1990s to the present, the veteran has been 
diagnosed with anxiety, schizoaffective disorder or chronic 
paranoid schizophrenia, and dysthymia or depression.  There 
also are references to probable pre-morbid personality 
disorder not otherwise specified with borderline and paranoid 
features.  The record also reflects multiple admissions for 
various substance abuse problems, including alcohol, 
methamphetamine, and cocaine abuse, as well as abuse of many 
other substances.  

The medical records report that the veteran had an extended 
history of psychiatric treatment for chronic severe mental 
illness with associated polysubstance abuse as far back as 
1980.  However, a June 1985 VA hospital discharge summary 
reflects that the veteran was first admitted for psychiatric 
treatment at a VA facility in 1985. At that time, the veteran 
reported that he had started hearing voices since his father 
had died eight months earlier.  The discharge summary 
specifically noted that there was no previous psychiatric 
history.  The diagnoses at discharge were an episode of 
alcohol abuse, an episode of cocaine abuse, and a severe 
episode of possible major depression.    

VA medical records from 2005 reflect increased stress and 
anxiety in early 2005 related to a family illness.  

The veteran's attorney seeks an examination to determine 
whether the March 1980 in-service mental status evaluation 
describing the veteran as immature, insecure, aggressive, 
usually passive, having poor impulse control, and having 
impaired judgment and insight represented the first onset of 
the veteran's current schizophrenia.  To afford the veteran 
the greatest possible assistance in light of the in-service 
mental status evaluation, the Board will remand this claim 
for an examination.  See also 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the Board REMANDS this issue for the following 
actions:

1.  Schedule the veteran for an 
appropriate examination to assess the 
current nature, severity, and onset of 
the any current schizophrenic illness.  
Provide the claims folder to the 
examiner.  The examiner should discuss 
whether any current schizophrenic 
illness is related to any findings in 
service (including the remarks on a 
March 1980 mental status evaluation).

2.  Then, readjudicate the claim for 
service connection for schizophrenia.  
If the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim should be 
treated expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


